UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5170



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EARL ALBERT MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-05-60)


Submitted: May 18, 2006                          Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, John L. File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earl Albert Moore pled guilty to armed bank robbery in

violation of 18 U.S.C. § 2113(a), (d) (2000).   He was sentenced to

a term of 216 months imprisonment and ordered to make restitution

of $21.    Moore appeals his sentence, contending that his sentence

is unreasonable because it is longer than necessary to comply with

the factors set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005).    We conclude that the district court sentenced Moore only

after appropriately considering the sentencing guidelines and the

§ 3553(a) factors, as instructed by United States v. Booker, 543

U.S. 220 (2005).    The court sentenced Moore within the applicable

guideline range and below the twenty-five year statutory maximum

term.    We cannot conclude that, under these circumstances, Moore’s

sentence is unreasonable.     See United States v. Green, 436 F.3d

449, 457 (4th Cir. 2006) (finding that sentence imposed within

properly calculated guideline range is presumptively reasonable),

petition for cert. filed, April 17, 2006 (No. 05-10474).

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -